Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 12 July 1788
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles


          
            
              Dear Madam
            
            Paris July 12. 1788.
          
          Your kind favor of January 6. has come duly to hand. These marks of your remembrance are always dear to me, and recall to my mind the happiest portion of my life. It is among my greatest pleasures to receive news of your welfare and that of your family. You improve in your trade I see, and I heartily congratulate you on the double blessings of which heaven has just begun to open her stores to you. Polly is infinitely flattered to find a name sake in one of them. She promises in return to teach them both French. This she begins to speak easily enough and to read as well as English. She will begin Spanish in a few days, and has lately begun the harpsichord and drawing. She and her sister will be with me tomorrow and if she has any tolerable scrap of her pencil ready I will inclose it herein for your diversion. I will propose to her at the same time to write to you. I know she will undertake it at once as she has already done a dozen times. She gets all the apparatus, places herself very formally with pen in hand, and it is not till after all this and rummaging her head thoroughly that she calls out ‘indeed Papa I do not know what to say, you must help me,’ and as I obstinately refuse this her good resolutions have always proved abortive and her letters ended before they were begun. Her face kindles with love whenever she hears your name, and I assure you Patsy is not behind her in this. She remembers you with warm affection, recollects that she was bequeathed to you, and looks to you as her best future guide and guardian. She will have to learn from you things which she cannot learn here, and which after all are among the most valuable parts of education for an American. Nor is the moment so distant as you imagine. On this I will enter into explanations in my next letter. I will only engage, from her dispositions, that you will always find in her the most passive compliance. You say nothing to us of Betsy, whom we all remember too well not to remember her affectionately. Jack too has failed to write to me since his first letter. I should be much pleased if he would himself give me the details of his occupations and his progress. I would write to Mrs. Skipwith but I could only repeat to her what I say to you, that we love you both sincerely, and pass one day in every week, together, and talk of nothing but Eppington, Hors du monde and Monticello. And were we to pass the whole seven, the theme would still be the same. God bless you both, madam, your husbands, your children, and every thing near and dear to you: and be assured of the constant affection of your sincere friend and humble servant,
          
            
              Th Jefferson
            
          
        